Citation Nr: 0904696	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.


THE ISSUE

Entitlement to an increased rating for a post-operative 
gastric ulcer with gastritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the increased rating 
sought on appeal. 

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board presently remands this appeal to enable the RO to 
ascertain the severity of the service-connected disorder, and 
to clarify the RO's findings in accordance with the 
applicable provisions of VA's Schedule for Rating 
Disabilities. Massey v. Brown, 7 Vet. App. 204 (1994) 
(Holding in part that in schedular rating claims, VA may only 
consider the factors as enumerated in the Schedule). 

The Veteran was provided with VA examinations in May 2004 and 
May 2006.  His medical records were not available for review 
during the 2004 exam.  During the 2006 exam, the claims file 
was not available for the examiner to review. 38 C.F.R. 
§ 4.2; Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash 
v. Brown, 8 Vet. App. 332, 339-40 (1995)(regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder). 

In a January 2009 brief, the Veteran through his 
representative contended that the Veteran's case is not ripe 
for appellate review, as the VA exams took place over two 
years ago.  It appears that the Veteran is contending that 
his symptoms have increased in severity since the time of his 
last exam, and as such, requires a new exam to determine his 
current rating.  
 
The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination. See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (another VA examination is 
not warranted based on the mere passage of time).  However, 
while the Veteran's last VA examination is not necessarily 
stale, the Veteran appears to indicate that his gastric ulcer 
and gastritis have worsened since the date of the latest 
examination. 

The Veteran is competent to report a worsening of symptoms. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (Holding that 
in general, in order for the need for a VA examination to 
arise, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  In light of the passage of time 
since the last examination, and because the Veteran is 
competent to report such a worsening of the service-connected 
disorder, a new examination is in order.  

At the time of the May 2004 and May 2006 VA examinations, the 
examiner specifically indicated that the Veteran's medical 
records and claims folder were unavailable. To ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2008). Therefore, on remand, the Veteran should be afforded 
a VA examination that includes a review of the claims folder.

The VA examinations create some confusion regarding the 
Veteran's condition.  The Veteran contends that after a 
stomach surgery in August 2003, he had lost 25 pounds and 
became anemic.  He also states that he took medication three 
times daily for his stomach problems.  During the Veteran's 
2004 VA exam, he told the examiner that his anemia improved 
after treatment with iron supplements and at that point he 
was no longer taking any medications for his stomach.  He 
also denied any vomiting, hematemesis, and melena.  He 
complained of bloating after eating, poor appetite and 
occasional diarrhea.  
During his 2006 VA exam, the Veteran complained of 
gastrointestinal problems during the previous year.  He 
stated that he had three gasophago -gastroduodenoscopies  
(EGDs) performed because of reflux and abdominal pain.  

These reports are contradictory, as the Veteran reported 
conflicting symptoms to the examiner in that the report shows 
both a denial and positive report of vomiting and a denial of 
hematemesis or melena but a report of coughing up blood every 
morning.  The Veteran was diagnosed with gastroesophageal 
reflux disease.  This examination report contains minimal 
information, other than the Veteran's reported symptoms.  

Medical records from 2005 record no weight loss or gain, 
occasional vomiting, excessive gas, and abdominal pain.  
However, medical records from 2004 indicate weight loss, 
anemia, diarrhea, and loss of appetite.  Given the ambiguity 
in the examination reports and medical records as to the 
Veteran's symptoms since 2003 until the present, further 
evidence is necessary for the Board to issue a decision.  

A clarifying VA medical examination is therefore necessary. 
See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  

The Board also observes that in evaluating the Veteran's 
disorder, the RO employed 38 C.F.R. § 4.114, Diagnostic Codes 
7304 and 7305 (Gastric and duodenal ulcer) and 7307 
(Gastritis), interchangeably. See Rating Decision and 
Statement of the Case. The law provides the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993). One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology. Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
. 

Accordingly, this matter is being REMANDED to the AMC/RO for 
the following actions:  

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his service-connected post-operative 
gastric ulcer since May 2006, the date of 
the most recent treatment records on 
file.  After securing any appropriate 
consent from the Veteran, VA must attempt 
to obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. The Veteran should be afforded an 
examination by an appropriate health care 
provider to determine the current 
severity of his service-connected post-
operative gastric ulcer with gastritis.  
The following considerations will govern 
the examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including X-rays, must be 
accomplished.  

b. The examiner must identify all of 
the disabling manifestations 
specifically attributable to the 
service-connected post-operative 
gastric ulcer, to include any 
anemia, weight loss, recurrent 
incapacitating episodes over the 
previous year, vomiting, recurrent 
hematemesis, melena, and impairment 
of health.  

c. The examiner must comment as to 
which symptoms the Veteran has 
experienced since 2004 and which, if 
any, of those symptoms continue 
through the present.  

d. The examiner must comment as to 
what clinical findings exist or have 
been ascertained to support the 
Veteran's subjective reports of 
symptoms.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for an 
initial evaluation in excess of 20 
percent for service-connected post-
operative gastric ulcer based on all 
relevant evidence on file, to include 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2008).  The AMC/RO must fully explain 
its findings as to the appropriate 
diagnostic codes under the Schedule.  If 
the issue continues to be denied, the 
AMC/RO must provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


